Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-13 are objected to because of the following informalities:  they depend on  a cancelled claim 9.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive. 
On the page labelled 5 of 7 of the remarks of under subtitle I. Allowable subject matter, Applicants asserts “Applicants have amended claims 1 and 17 to include the subject matter of allowed claim 10. Accordingly, Applicants respectfully request that all claims are in condition of allowance” .
However, claim 10 as originally recited prior to the present amendments depended on claim 9, claim 9 is turn depends on claim 3. 
Therefore, to include the subject matter of claim 10 into claims 1 and 17 must include subject matter of the original claims 3 and 9.
Thus the claims are not in condition for allowance as asserted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsell US20120086581 in view of Sale US20190027013 (hereinafter Sale*) .
Regarding Claim 1, Marsell discloses method of monitoring at least one leak
detection sensor (water level sensor 12 of fig. 1 and par.18).
Marsell fails to explicitly disclose the method comprising the steps of: determining via a communication hub a first state of a sensor comprising a first condition when the sensor is dry and a second condition when the sensor is wet; determining via the communication hub a second state representing an operability of the sensor; communicating via the communication hub each of the first and second states of the sensor to a Graphical User Interface (GUI); and displaying, via the GUI, a representation of the first and second states of the sensor.
However Marsell discloses in fig. 1 and para. 18 “Sensor 12 is inserted into an
underground well borehole 14 for measuring any number of water characteristics, such as, by way of non-limiting example, water level’. Where, water level includes the instance of no water in borehole that is the sensor 12 is dry and the instance when water is detected i.e. sensor 12 is wet. Further disclosed in para. 18 is “Data measured by sensor 12 is recorded by a data logger 15, and subsequently transferred to a remote receiving device, typically a computer in a control and/or data-processing center (not shown). This long-range data transfer may be accomplished via a cellular or satellite communications system, including, for example, a modem 16 and antenna 17’. Also disclosed in fig. 3 and para. 23 “Gateway 40 may selectively or continuously receive stored water characteristic data from any or all nodes 30 of a given monitoring system. Data received by gateway 40 may be stored, and/or selectively or continuously
transmitted to a remote monitoring system via transceiver 54 over a long-range data connection, such as acellular or satellite connection 55”, where gateway 40 reads on communication device.
This renders obvious the claimed method comprising the steps of: determining via a communication hub a first state of a sensor comprising a first condition when the sensor is dry and a second condition when the sensor is wet.
Furthermore, Marsell discloses in fig.2B and para. 22 “Transmitted data may
include ............ node status data, such as power status, sensor status data’ where sensor status data reads on sensor operability.
	Thus renders obvious the claimed determining via the communication hub a
second state representing an operability of the sensor.
Again Marsell discloses fig. 4 and para. 26 “System 70 may be configured to
receive and process data for user interpretation. This may be achieved through software
running on system 70, or through an accessible web-based application. System 70 may
make stored data available for display and transfer through either a user interface’. Where web-based application on a user interface for displaying data reads on Graphical
User Interface.
	Thus renders obvious the claims the claimed communicating via the
communication hub each of the first and second states of the sensor to a
Graphical User Interface (GUI); and displaying, via the GUI, a representation of
the first and second states of the sensor.
Therefore it would have been obvious for one of ordinary skill in the art at the
effective filling date of the invention to adapt Marsell without undue experimentation to
arrive at the claimed invention of claim 1 for use in other operational environments where detecting and reporting fluid presence or absence is pertinent.
	Further Marsell fail to disclose wherein the GUI comprises an alarm adapted to alert a user of an undesirable change in at least one of the first and second states of the sensor, wherein the alarm is adapted to alert a user if the first state of the sensor measures fluid contact to the sensor. 
	However Sale discloses in figs. 16-19 and ¶s53-54 wherein the GUI comprises an alarm adapted to alert a user of an undesirable change in at least one of the first and second states of the sensor, wherein the alarm is adapted to alert a user if the first state of the sensor measures fluid contact to the sensor. 
	Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to cited features of Sale* into Marsell to enhance system versatility.
	Regarding Claim 2, Marsell discloses in Furthermore, Marsell discloses in fig.2B and para. 22 “Transmitted data may include ............ node status data, such as power
status, sensor status data’, where power status data include battery life. In view of fig.4
and para. 26 this reads on further comprising determining via the communication hub a
third state of the sensor comprising a measure of a battery life of the sensor, and
wherein the displaying further comprises displaying, via the GUI, a representation of the
third state of the sensor.
Regarding Claim 5, Marsell discloses in fig. 3 and para. 23 wherein the
communicating comprises communicating via a communication hub configured to
communicate to the sensor via a wireless protocol (RF data connection).
Regarding Claim 6, Marsell discloses in fig. 3 and para. 23 wherein the wireless
protocol comprises a LoRa network protocol (Long range data connection).
	Regarding Claim 17, Marsell discloses a leak detection system comprising:
a sensor (water level sensor 12 of fig. 1 and par.18) .
Marsell fails to explicitly a sensor having a first state comprising a first
condition when the sensor is dry and a second condition when the sensor is wet,
and a second state representing an operability of the sensor; a communication
device operatively connected to the sensor; and an attachment element adapted
to attach the leak detection system to a fluid component for monitoring fluid
leakage, wherein the communication device is adapted to receive the first state
from the sensor via a wireless protocol, wherein the communication device is
adapted to communicate the first and second states of the sensor to a Graphical
User Interface (GUI).
	However Marsell discloses in fig. 1 and para. 18 “Sensor 12 is inserted into an
underground well borehole 14 for measuring any number of water characteristics, such
as, by way of non-limiting example, water level. Where, water level includes the
instance of no water in borehole that is the sensor 12 is dry and the instance when
water is detected i.e. sensor 12 is wet. Further disclosed in para. 18 is “Data measured
by sensor 12 is recorded by a data logger 15, and subsequently transferred to a remote
receiving device, typically a computer in a control and/or data-processing center (not
shown). This long-range data transfer may be accomplished via a cellular or satellite
communications system, including, for example, a modem 16 and antenna 17’. Also
disclosed in fig. 3 and para. 23 “Gateway 40 may selectively or continuously receive
stored water characteristic data from any or all nodes 30 of a given monitoring system.
Data received by gateway 40 may be stored, and/or selectively or continuously
transmitted to a remote monitoring system via transceiver 54 over a long-range data
connection, such as a cellular or satellite connection 55°, where gateway 40 reads on
communication device.
	This renders obvious the claimed a sensor having a first state comprising a
first condition when the sensor is dry and a second condition when the sensor is
wet, and a second state representing an operability of the sensor.
Also disclosed in fig. 3 and para. 23 “Gateway 40 may selectively or continuously
receive stored water characteristic data from any or all nodes 30 of a given monitoring
system. Data received by gateway 40 may be stored, and/or selectively or continuously
transmitted to a remote monitoring system via transceiver 54 over a long-range data connection, such as a cellular or satellite connection 55”, where gateway 40 reads on
communication device’.
This render obvious a communication device operatively connected to the
sensor.
Disclosed in fig. 1 and para. 18 of Marsell is the water monitoring unit 10 sitting
over borehole 14, hence the unlabeled body of monitoring unit 10 is the attachment
element. Furthermore Marsell discloses fig. 4 and para. 26 “System 70 may be
configured to receive and process data for user interpretation. This may be achieved
through software running on system 70, or through an accessible web-based
application. System 70 may make stored data available for display and transfer through
either a user interface”. Where web-based application on a user interface for displaying
data reads on Graphical User Interface.
Thus renders obvious and an attachment element adapted to attach the leak
detection system to a fluid component for monitoring fluid leakage, wherein the
communication device is adapted to receive the first state from the sensor via a
wireless protocol, wherein the communication device is adapted to communicate
the first and second states of the sensor to a Graphical User Interface (GUI).
Therefore it would have been obvious for one of ordinary skill in the art at the
effective filling date of the invention to adapt Marsell without undue experimentation to
arrive at the claimed invention of claim 17 for use in other operational environments
where detecting and reporting fluid presence or absence is pertinent.
	Further Marsell fail to disclose wherein the GUI comprises an alarm adapted to alert a user of an undesirable change in at least one of the first and second states of the sensor, wherein the alarm is adapted to alert a user if the first state of the sensor measures fluid contact to the sensor. 
	However Sale discloses in figs. 16-19 and ¶s53-54 wherein the GUI comprises an alarm adapted to alert a user of an undesirable change in at least one of the first and second states of the sensor, wherein the alarm is adapted to alert a user if the first state of the sensor measures fluid contact to the sensor. 
	Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to cited features of Sale* into Marsell to enhance system versatility.
	Regarding Claim 18, Marsell discloses in fig. 3 and para. 23 “Gateway 40 may
selectively or continuously receive stored water characteristic data from any or all nodes
30 of a given monitoring system. Data received by gateway 40 may be stored, and/or
selectively or continuously transmitted to a remote monitoring system via transceiver 54
over a long-range data connection, such as acellular or satellite connection 55”, where
gateway 40 reads on communication device’, thus reads on wherein the communicating
device comprises a communication hub configured to communicate with the sensor via
a wireless protocol.
Regarding Claim 19, Marsell discloses in fig. 3 and para. 23 wherein the wireless
protocol comprises a LoRa network protocol (Long range data connection).
	Claim(s) 3, 4, 11-13 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Marsell and Sale* as applied to claim 2 above, and further in view of Sale US2020011894.
	Regarding Claim 3, Marsell fails to explicitly further comprising determining via
the communication hub a fourth state of the sensor comprising a measure of a signal
strength of the sensor to the communication hub, and wherein the displaying further
comprises displaying, via the GUI, a representation of the fourth state of the sensor.
However, Sale contemplates in fig. 1 and para. 23 “The data acquisition
component of the sensor array may also obtain or receive information or data
associated with operating conditions of the components of the sensor array, such as
power levels, wireless signal strengths, operability of sensors, and the like’.
Therefore, it would have been obvious for one ordinary skills in art at the effective
filling date of the invention include the cited features of Sale into Marsell to enhance
system versatility.
	Regarding Claim 4, in light of the rejections of claims 1-3, It would have been
obvious for one ordinary skill in art at the effective filling date of the invention to adapt
Marsell and sale to arrive at the claimed wherein at least one of determining the third
state and determining the fourth state further comprises receiving sensor data from the
sensor and determining at least one of the first, second, third and fourth states of the
sensor via the communication hub, without undue experimentation to enhance system
versatility.
Regarding Claim 11, Marsell discloses Marsell discloses in fig.2B and para. 22
“Transmitted data may include ............ node status data, such as power status, sensor
status data’ where power status and sensor status data bear on sensor operability. In
view of Sale’s fig. 9 and paras. 67-68 reads on wherein the alarm is adapted to alert a
user if the second state of the sensor measures inoperability.
Regarding Claim 12, Sale discloses in in fig. 9 and paras. 67-68 wherein the
alarm is adapted to alert a user if the third state of the sensor measures outside an
acceptable battery life range of the sensor.
Regarding Claim 13, Sale discloses in in fig. 9 and paras. 67-68 wherein the
alarm is adapted to alert a user if the fourth state of the sensor measures outside an
acceptable signal range of the sensor.
	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Marsell and Sale* as applied to claim1 above, and further in view of Thomas US20170000379 and Tehranchi US2060130853.
Regarding Claim 7, Marsell fails to explicitly disclose wherein the GUI comprises
an operable touch-screen adapted to be actuated through a material comprising a fabric
or polymer or combination thereof.
However, Thomas discloses fig. 5 and para. 89 “The graphical and operations
displays can include an input device, such as a mouse, keyboard, trackpad, and/or
graphical user interface (GUI) such as a touchscreen to allow a user to interact with the
computer 140 to initiate and manage the biofield imaging process, fluid management,
monitoring of the status of various sensors, and generation and/or manipulation of
images generated during the process’. While Tehranchi discloses in fig.1 and para. 39
“Display 104 comprises a screen that may include a liquid crystal display or LCD, light
emitting polymer display or LPD, or any other type of touchscreen display that may be
configured to enable a GUI; furthermore, any type of known touchscreen hardware may
be implemented without limiting the scope of the present invention’.
Therefore, it would have been obvious for one ordinary skill in the art at the
effective filling date of the invention to include the cited features of Thomas and
Tehranchi into Marsell and Sale* to enhance system versatility.
	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Marsell and Sale* as applied to claim1 above, and further in view of Chien US20150056909.
Regarding Claim 8, Marsell fails to disclose wherein the GUI is operable in a
clean room environment.
	However Chien discloses in figs. 5, 8 and paras. 34, 37 wherein the GUI is
operable in a clean room environment.
Therefore, it would have been obvious for one ordinary skill in art at the effective
filling date of the invention to include the cleanroom of Chien into Marsell and Sale* to enhance system versatility and robustness.
Allowable Subject Matter
Claims 14-16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685